Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 24, 2012                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  145027                                                                                               Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  DAVID SCHIED,                                                                                            Brian K. Zahra,
           Plaintiff-Appellant,                                                                                       Justices


  v                                                                 SC: 145027
                                                                    COA: 306801
                                                                    Court of Claims: 11-000050-MZ
  STATE COURT ADMINISTRATOR,
  DEPARTMENT OF CIVIL RIGHTS,
  SUPERINTENDENT OF PUBLIC INSTRUCTION,
  STATE BOARD OF EDUCATION, DEPARTMENT
  OF LABOR AND ECONOMIC GROWTH, STATE
  ADMINISTRATIVE BOARD, DEPARTMENT OF
  ENVIRONMENTAL QUALITY, and DOES 1-20,
             Defendants-Appellees.
  _________________________________________/

          On order of the Court, the application for leave to appeal the March 16, 2012 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 24, 2012                       _________________________________________
           d0716                                                               Clerk